--------------------------------------------------------------------------------







	NUMBER 13-13-00607-CR

	COURT OF APPEALS

	THIRTEENTH DISTRICT OF TEXAS

	CORPUS CHRISTI - EDINBURG

914400000

COLE CANYON LOCKHART, 	Appellant,

	v.

THE STATE OF TEXAS,	Appellee.

914400000

	On appeal from the 424th District Court 
	of Llano County, Texas.

914400000

	ORDER TO FILE APPELLATE BRIEF
	
	Before Justices Garza, Benavides, and Perkes
	Order Per Curiam


This appeal was transferred to this Court from the Third Court of Appeals by order of the Texas Supreme Court.  See Tex. Gov't Code Ann. § 22.220(a) (West, Westlaw through 2013 3d C.S.) (delineating the jurisdiction of appellate courts); Tex. Gov't Code Ann. § 73.001 (West, Westlaw through 2013 3d C.S.) (granting the supreme court the authority to transfer cases from one court of appeals to another at any time that there is "good cause" for the transfer).  This cause is currently before the Court on appellant's second unopposed extension of time to file the brief.  The reporter's record was filed on December 19, 2013, and appellant's brief was originally due to be filed thirty days thereafter.  See Tex. R. App. P. 38.6(a).  This Court has previously granted appellant one extension of time totaling 180 days to file the brief, and appellant now seeks an additional ninety days, until July 7, 2014, to file the brief.  
The Court GRANTS appellant's second unopposed motion to file the brief and ORDERS the Honorable Tracy D. Cluck to file the brief on or before July 7, 2014.  The Court looks with disfavor on the delay caused by counsel's failure to timely file a brief in this matter.  No further extensions will be granted absent exigent circumstances.  If counsel fails to file the brief within the specified period of time, the Court will act appropriately to ensure that appellant's rights are protected.  See id. R. 38.8(b)(4).  The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable Tracy D. Cluck by certified mail, return receipt requested.
		PER CURIAM
Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
17[th] day of April, 2014.